Exhibit 10.1

 

﻿

﻿

﻿

﻿

FOURTH AMENDMENT

TO

CREDIT AGREEMENT

dated as of

OCTOBER 10, 2018

among

﻿

MURPHY OIL CORPORATION,

MURPHY EXPLORATION & PRODUCTION COMPANY – INTERNATIONAL,

and

MURPHY OIL COMPANY LTD.,

as Borrowers

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

and

The Lenders Party Hereto

﻿

﻿

﻿

﻿

﻿

 

--------------------------------------------------------------------------------

 

 

FOURTH Amendment to Credit Agreement

﻿

THIS FOURTH Amendment to Credit Agreement (this “Fourth Amendment”) dated as of
October 10, 2018 is among MURPHY OIL CORPORATION, a Delaware corporation (the
“Company”), MURPHY EXPLORATION & PRODUCTION COMPANY – INTERNATIONAL
(“Expro-Intl.”), a Delaware corporation, MURPHY OIL COMPANY LTD., a Canadian
corporation (“MOCL” and, together with the Company and Expro-Intl.,
collectively, the “Borrowers”); the undersigned Guarantors; JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, together with its successors in
such capacity, the “Administrative Agent”) for the lenders party to the Credit
Agreement referred to below (collectively, the “Lenders”); and the undersigned
Lenders.

R E C I T A L S

A.    The Borrowers, the Administrative Agent and the Lenders are parties to
that certain Credit Agreement dated as of August 10, 2016 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”), pursuant to which the Lenders have made certain extensions of
credit available to the Borrowers.

B.    The Borrowers have requested and the undersigned Lenders have agreed,
subject to the terms and conditions set forth herein, to amend certain
provisions of the Credit Agreement as set forth herein.

C.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1.    Defined Terms.  Each capitalized term used herein but not
otherwise defined herein has the meaning given such term in the Credit Agreement
(as amended hereby).  Unless otherwise indicated, all references to Sections and
Articles in this Fourth Amendment refer to Sections and Articles of the Credit
Agreement. 

Section 2.    Amendments to Credit Agreement.

2.1    Amendments to Section 1.01.

(a)    Each of the following defined terms is hereby added to Section 1.01 where
alphabetically appropriate, to read as follows:

“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement,
dated as of October 10, 2018, by and among the Borrowers, the Guarantors party
thereto, the Administrative Agent and the Lenders party thereto.

“Fourth Amendment Effective Date” has the meaning assigned to such term in the
Fourth Amendment.





--------------------------------------------------------------------------------

 

 



“Permitted JV” means Murphy Gulf of Mexico, LLC, a Delaware limited liability
company.

“Permitted JV Agreements” means (i) the Permitted JV Contribution Agreement,
(ii) the Permitted JV MEPU Conveyance, (iii) the Permitted JV Units Conveyance,
(iv) the Permitted JV LLC Agreement, (v) the Permitted JV LLC Formation Document
and (vi) the Permitted JV MSA.

“Permitted JV Contribution Agreement” means that certain Contribution and
Acquisition Agreement, dated as of October 10, 2018, by and among Expro-USA,
Petrobras America Inc. and the Permitted JV.

“Permitted JV LLC Agreement” means that certain Amended and Restated Limited
Liability Company Agreement of the Permitted JV, to be dated as of the Fourth
Amendment Effective Date, in the form attached as Exhibit F to the Permitted JV
Contribution Agreement.

“Permitted JV LLC Formation Document” means the “LLC Formation Document” as
defined in the Permitted JV Contribution Agreement.

“Permitted JV MEPU Conveyance” means the “MEPU Conveyance” as defined in the
Contribution Agreement.

“Permitted JV MSA” means the “Master Services Agreement” as defined in
the  Permitted JV Contribution Agreement.

“Permitted JV Units Conveyance” means the “Units Conveyance” as defined in the
Contribution Agreement.

(b)    Each of the following defined terms is hereby amended and restated in its
entirety to read as follows:

“Asset Sale” means (a) any Disposition of any Property (excluding sales of
inventory and dispositions of cash and Permitted Investments, in each case, in
the ordinary course of business) by the Company or any of its Subsidiaries and
(b) any issuance or sale of any Equity Interests of any Subsidiary of the
Company (other than the Equity Interests in the Permitted JV issued or sold on
the Fourth Amendment Effective Date pursuant to the Permitted JV Agreements), in
each case, to any Person other than to the Company or any other Loan
Party.  Notwithstanding the foregoing, (i) the Disposition of the “MEPU Assets”,
the “Medusa Spar Units” and the “MEPU Cash Contribution” (as each such term is
defined in the Permitted JV Contribution Agreement) by Expro-USA on the Fourth
Amendment Effective Date to the Permitted JV and (ii) the cash distributions
made by the Permitted JV, in each case pursuant to and in accordance with the
terms of the Permitted JV Contribution Agreement and the Permitted JV LLC
Agreement, shall not constitute an “Asset Sale”.





 

2

--------------------------------------------------------------------------------

 

 



“Consolidated Net Income” means, for any period, with respect to the Company and
the Consolidated Subsidiaries, for any period, the aggregate of the net income
(or loss) of the Company and the Consolidated Subsidiaries after allowances for
taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income of (i) any Person
in which the Company or any Consolidated Subsidiary has an ownership interest
(which interest does not cause the net income of such other Person to be
consolidated with the net income of the Company and the Consolidated
Subsidiaries in accordance with GAAP) and (ii) commencing with the fiscal
quarter ending March 31, 2019, the Permitted JV, in the case of clauses (i) and
(ii) above, except to the extent of the amount of dividends or distributions
actually paid in cash (and including, in the case of the Permitted JV, the
amount of cash distributions declared by the Permitted JV during such period but
retained by the Permitted JV as an offset against capital contributions made by
Expro-USA in such period in accordance with the terms of the Permitted JV LLC
Agreement) during such period by such other Person or the Permitted JV, as the
case may be, to the Company or to a Consolidated Subsidiary (other than the
Permitted JV), as the case may be; (b) the net income (but not loss) during such
period of any Consolidated Subsidiary to the extent that the declaration or
payment of dividends or similar distributions or transfers or loans by that
Consolidated Subsidiary is not at the time permitted by operation of the terms
of its charter or any agreement, instrument or Governmental Requirement
applicable to such Consolidated Subsidiary or is otherwise restricted or
prohibited, in each case determined in accordance with GAAP (provided that, so
long as the Permitted JV constitutes a Consolidated Subsidiary, the net income
of the Permitted JV shall not be excluded pursuant to this clause (b) solely as
a result of the conditions and requirements in respect of the payment of
distributions pursuant to the Permitted JV LLC Agreement); (c) the net income
(or deficit) of any Person accrued prior to the date it becomes a Consolidated
Subsidiary or is merged into or consolidated with the Company or any of its
Consolidated Subsidiaries; (d) any gains or losses attributable to writeups or
writedowns of assets, including ceiling test writedowns; (e) any non-cash gains
or losses or positive or negative adjustments under FASB ASC 815 as a result of
changes in the fair market value of derivatives; and (f) any cancellation of
debt income.

“Financial Covenant” means each of (a) the Consolidated Leverage Ratio covenant
set forth in Section 6.14(a) and (b) the Consolidated Interest Coverage Ratio
covenant set forth in Section 6.14(b).  The foregoing clauses (a) and (b) are
collectively referred to as the “Financial Covenants”.





 

3

--------------------------------------------------------------------------------

 

 



“Junior Indebtedness” means, collectively, (a) each of the Existing Notes, (b)
any Indebtedness that is incurred in exchange for, or the proceeds of which are
used to extend, refinance, replace, defease, discharge, refund or otherwise
retire for value any Existing Notes and (c) any Indebtedness that is
subordinated in right of payment to the Obligations.

“MOCL Guarantee Trigger Event” means the occurrence of any of the following
events: (i) the Total Credit Exposure (excluding any LC Exposure) exceeds
$500,000,000 at any time; (ii) the Leverage Ratio Ex-MOCL as of the last day of
any fiscal quarter ending on or prior to June 30, 2017, exceeds 4.25 to 1.00; or
(iii) the Leverage Ratio Ex-MOCL as of the last day of any fiscal quarter ending
on or after September 30, 2017, exceeds 4.00 to 1.00.

“Secured Obligations” means any Obligations secured by any Collateral.

“Security Instruments” means each Guaranty Agreement and any and all other
agreements, instruments, consents or certificates now or hereafter executed and
delivered by any Loan Party or any other Person (other than Guaranteed Hedging
Agreements or participation or similar agreements between any Lender and any
other lender or creditor with respect to any Obligations pursuant to this
Agreement) in connection with, or as security for the payment or performance of
the Obligations, the Notes, this Agreement, or reimbursement obligations under
the Letters of Credit, as such agreements may be amended, modified, supplemented
or restated from time to time.

“Transactions” means (a) the execution, delivery and performance by each
Borrower of this Agreement and each other Loan Document to which it is a party,
the borrowing of Loans, the use of the proceeds thereof, and the issuance of
Letters of Credit hereunder and (b) with respect to each Guarantor, the
execution, delivery and performance by such Guarantor of the Guaranty Agreement
to which it is a party and each other Loan Document to which it is a party, and
its Guarantee of the Obligations.

(c)    Each of the following defined terms is hereby deleted in its entirety:
“BNP LC Facility”, “Collateral Compliance Date”, “Collateral Trigger Event”,
“Collateral Trigger Event Date”, “Control Agreement”, “Credit Agreement
Obligations”, “Designated Asset Sale”, “Designated Asset Sale Period”,
“Designated Asset Sale Unused Amount”, “Domestic Liquidity”, “Material Real
Property”, “Mortgages”, “Other Secured Obligations”, “Secured Capacity Amount”,
“Secured Credit Agreement Obligations”, “Secured Debt Cap”, “Security
Agreement”, and “Unrestricted Cash”.





 

4

--------------------------------------------------------------------------------

 

 



(d)    The proviso set forth in the definition of “Indebtedness” is hereby
amended and restated in its entirety to read as follows: “provided that
notwithstanding the foregoing, Indebtedness shall exclude (i) the contractual
carry of a portion of the development costs of Athabasca Oil Corporation’s
interest in the Kaybob Duvernay lands in an aggregate amount not to exceed
$171,000,000, (ii) the obligations of Expro-USA to make capital contributions to
the Permitted JV under Section 4.4(e) of the Permitted JV LLC Agreement and
(iii) unsecured contingent obligations under surety bonds and similar
instruments issued for the account of the Company or any Subsidiary so long as
(A) no Subsidiary is liable for any reimbursement or other payment obligations
in respect thereof and (B) such obligations are not subject to any Guarantee or
other form of credit support by any Subsidiary”.

(e)    The definition of “Net Cash Proceeds” is hereby amended by deleting the
parenthetical “(other than any Lien pursuant to a Loan Document)”.

(f)    The definition of “Permitted Encumbrances” is hereby amended by (i)
deleting the word “and” at the end of clause (u),  (ii) re-letting clause (w) as
clause (v) and adding the word “and” at the end thereof and (iii) adding a new
clause (w) to read in full as follows:

(w)    any encumbrance or restriction, including any options, put and call
arrangements, rights of first refusal and similar rights, set forth in the
Permitted JV LLC Agreement;

(g)    The definition of “Required Subsidiary Guarantor” is hereby amended by
(i) deleting the last sentence thereof in its entirety and (ii) adding the
following as a new sentence at the end thereof: “Notwithstanding the foregoing,
the Permitted JV shall not constitute a “Required Subsidiary Guarantor” for any
purposes hereunder or any other Loan Documents.”

2.2    Amendment to Section 3.03.  Section 3.03 is hereby amended by deleting
the phrase “(i) the recording and filing of the Security Instruments as required
by this Agreement and (ii)”.

2.3    Amendment to Section 3.14.  Section 3.14 is hereby amended and restated
in its entirety to read as follows:

Section 3.14    Subsidiaries.  Except as disclosed to the Administrative Agent
by the Company in writing from time to time after the Effective Date, which
shall be a supplement to Schedule 3.14, (a) Schedule 3.14 sets forth (i) each
Subsidiary’s name as listed in the public records of its jurisdiction of
organization and jurisdiction of organization, and the location of its principal
place of business and chief executive office and, as to each such Subsidiary,
the percentage of each class of Equity Interests issued by such Subsidiary and,
if such percentage is not 100% (excluding directors’ qualifying shares as
required by law), a description of each class issued and outstanding and (ii)
the identity of





 

5

--------------------------------------------------------------------------------

 

 



each (A) Material Subsidiary, (B) Subsidiary that is a Guarantor, (C) Required
Subsidiary Guarantor (and specifying the basis for such Person being a Required
Subsidiary Guarantor, including whether such Required Subsidiary Guarantor has
been designated as such pursuant to the proviso to the definition of Required
Subsidiary Guarantor) and (D) Excluded Canam Entity.  All of the outstanding
shares or other Equity Interests of each such Subsidiary owned by the Company or
any other Subsidiary are validly issued and outstanding and, to the extent
applicable, fully paid and not assessable, and all such shares or other Equity
Interests are owned, beneficially and of record, free and clear of all Liens
other than restrictions on transfer imposed by applicable law (or, in respect of
the Permitted JV, pursuant to the Permitted JV LLC Agreement).  There are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Equity Interests of
the Company or any Subsidiary, except as created by the Loan Documents and
securities laws and other Liens permitted hereunder that arise by operation of
law, or, in respect of the Permitted JV, pursuant to the Permitted JV
Agreements.

2.4    Amendment to Section 3.22.  Section 3.22 is hereby amended and restated
in its entirety to read as follows:

Section 3.22    [Reserved].

2.5    Amendment to Section 4.03(d).  Section 4.03(d) is hereby amended and
restated in its entirety to read as follows:

(d)    [Reserved].

2.6    Amendment to Section 5.01(l).  Section 5.01(l) is hereby amended and
restated in its entirety to read as follows:

(l)    [reserved];

2.7    Amendment to Section 5.01(i).  Section 5.01(i) is hereby amended and
restated in its entirety to read as follows:

(i) other than in respect of the transactions on the Fourth Amendment Effective
Date pursuant to the Permitted JV Agreements, in the event the Company or any
Subsidiary intends to sell, transfer, assign or otherwise dispose of any Oil and
Gas Properties or any Equity Interests in any Subsidiary in accordance with
Section 6.11, at least ten Business Days prior written notice of such
disposition, the price thereof and the anticipated date of closing and any other
details thereof requested by the Administrative Agent or any Lender;





 

6

--------------------------------------------------------------------------------

 

 



2.8    Amendment to Section 5.06. Section 5.06 is hereby amended and restated in
its entirety to read as follows:

Section 5.06    Insurance. The Company will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.  Upon the reasonable request of the Administrative Agent from time to
time, the Company shall deliver to the Administrative Agent information in
reasonable detail as to the Company’s and its Subsidiaries’ insurance then in
effect, stating the names of the insurance companies, the amounts of insurance,
the dates of the expiration thereof and the properties and risks covered
thereby. In the event the Company or any Subsidiary at any time shall fail to
obtain or maintain any of the insurance required herein, then the Administrative
Agent, without waiving or releasing any obligations or resulting Default
hereunder, may at any time or times thereafter (but shall be under no obligation
to do so) obtain and maintain such policies of insurance and pay premiums and
take any other action with respect thereto which the Administrative Agent deems
advisable. All sums so disbursed by the Administrative Agent shall constitute
part of the Obligations, payable as provided in this Agreement.

2.9    Amendment to Section 5.10.  Section 5.10 is hereby amended and restated
in its entirety to read as follows:

Section 5.10    Reserve Reports.

(a)    On or before March 1st of each year, commencing March 1, 2019, the
Company shall furnish to the Administrative Agent and the Lenders a Reserve
Report, in form and substance consistent with the requirements set forth in the
definition thereof, evaluating the Proved Reserves of the Company and its
Subsidiaries as of the immediately preceding January 1st; provided that if as of
the last day of the fiscal quarter ending June 30th of such year, the
Consolidated Leverage Ratio for the period of four consecutive fiscal quarters
ending on such day exceeds 3.00 to 1.00, then, if requested by the
Administrative Agent, the Company shall furnish to the Administrative Agent and
the Lenders, on or before September 1st of such year, a Reserve Report, in form
and substance consistent with the requirements set forth in the definition
thereof, evaluating the Proved Reserves of the Company and its Subsidiaries as
of the immediately preceding July 1st of such year.  The Reserve Report as of
January 1 of each year shall, in each case, be either prepared by one or more
Approved Petroleum Engineers, or by or under the supervision of the chief
engineer of the Company, who shall certify such Reserve Report to be true and
accurate and to have been prepared in accordance with the procedures





 

7

--------------------------------------------------------------------------------

 

 



used in the immediately preceding January 1 Reserve Report.  The July 1 Reserve
Report of each year shall, in each case, be prepared by or under the supervision
of the chief engineer of the Company who shall certify such Reserve Report to be
true and accurate and to have been prepared in accordance with the procedures
used in the immediately preceding January 1 Reserve Report.

(b)    With the delivery of each Reserve Report, the Company shall provide to
the Administrative Agent and the Lenders a certificate from a Responsible
Officer certifying that in all material respects:  (i) the information contained
in the Reserve Report, as applicable, and any other information delivered in
connection therewith is true and correct, (ii) the Company or its Subsidiaries
owns good and defensible title to the Oil and Gas Properties evaluated in such
Reserve Report, and such Properties are free of all Liens except for Liens
permitted by Section 6.03 and (iii) none of their Oil and Gas Properties have
been sold (other than Hydrocarbons sold in the ordinary course of business)
since the date of the most recently delivered Reserve Report hereunder except as
set forth on an exhibit to the certificate, which certificate shall list all of
its Oil and Gas Properties sold (other than Hydrocarbons sold in the ordinary
course of business) and in such detail as required by the Administrative Agent.

2.10    Amendment to Section 5.11.  Section 5.11 is hereby amended and restated
in its entirety to read as follows:

Section 5.11   [Reserved].

2.11    Amendment to Section 5.12.  Section 5.12 is hereby amended and restated
in its entirety to read as follows:

Section 5.12    Additional Guarantors.  With respect to any Person that after
the Effective Date is or becomes a Required Subsidiary Guarantor (other than
MOCL), or with respect to MOCL, upon any MOCL Guarantee Trigger Event, the
Company shall, or shall cause its Subsidiaries to, promptly (and in any event
within ten days of the delivery of the Compliance Certificate for any fiscal
quarter or fiscal year, as applicable, pursuant to Section 5.01(d) (or with
respect to clause (i) of the definition of MOCL Guarantee Trigger Event, within
ten days of the date on which the Total Credit Exposure (excluding any LC
Exposure) exceeds $500,000,000)) cause such Person to (i) become a Guarantor by
executing and delivering to the Administrative Agent a duly executed Guaranty
Agreement (or supplement to a Guaranty Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose), (ii) execute and
deliver to the Administrative Agent such legal opinions, organizational and
authorization documents and certificates of the type referred to in Section
4.01(b) and Section 4.01(g), and (iii) deliver





 

8

--------------------------------------------------------------------------------

 

 



to the Administrative Agent such other documents as may be reasonably requested
by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent.

2.12    Amendment to Section 5.13.  Section 5.13 is hereby amended by deleting
each instance of the word “proved”.

2.13    Amendment to Section 5.14(b).  Section 5.14(b) is hereby amended and
restated in its entirety to read as follows:

(b)    From and after the 30th date following the Availability Date, the Company
shall, and shall cause each Subsidiary to: (i) deposit or cause to be deposited
directly, all Cash Receipts into one or more Deposit Accounts listed on Schedule
5.14, (ii) deposit or credit or cause to be deposited or credited directly, all
securities and financial assets held or owned by (whether directly or
indirectly), credited to the account of, or otherwise reflected as an asset on
the balance sheet of, the Company and its Subsidiaries (including, without
limitation, all marketable securities, treasury bonds and bills, certificates of
deposit, investments in money market funds and commercial paper) into one or
more Securities Accounts listed on Schedule 5.14 and (iii) cause all commodity
contracts held or owned by (whether directly or indirectly), credited to the
account of, or otherwise reflected as an asset on the balance sheet of, the
Company and its Subsidiaries, to be carried or held in one or more Commodity
Accounts listed on Schedule 5.14.

2.14    Amendment to Section 6.01.  Section 6.01(b)(ii) is hereby amended and
restated in its entirety to read as follows: “(ii) [reserved],”.

2.15    Amendment to Section 6.02.  Section 6.02(b) is hereby amended and
restated in its entirety to read as follows:

(b)    [reserved];

2.16    Amendment to Section 6.03.  Section 6.03(c) is hereby amended and
restated in its entirety to read as follows:

(c)    [reserved];

2.17    Amendment to Section 6.06.  Section 6.06 is hereby amended and restated
in its entirety to read as follows:

Section 6.06    Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the





 

9

--------------------------------------------------------------------------------

 

 



ordinary course of business at prices and on terms and conditions not less
favorable to the Company or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among Loan Parties not involving any other Affiliate and (c) transactions
pursuant to the Permitted JV Agreements.

2.18    Amendment to Section 6.07.  Clause (i) of the proviso in Section 6.07 is
hereby amended and restated in its entirety to read as follows: “(i) the
foregoing shall not apply to

restrictions and conditions imposed by (A) law or by this Agreement, (B) the
Permitted JV LLC Agreement in respect of the Permitted JV or Equity Interests in
the Permitted JV or (C) the Permitted JV Contribution Agreement in respect of
the Permitted JV or the “Assets” (as defined in the Permitted JV Contribution
Agreement),”.

2.19    Amendments to Section 6.08. 

(a)    Section 6.08(d) is hereby amended and restated in its entirety to read as
follows:

(d)    the Company and any Subsidiary may make Restricted Payments so long as
(i) both before and immediately after giving effect to any such Restricted
Payment, (x) no Default has occurred and is continuing or would result therefrom
and (y) the Company shall be in pro forma compliance with each of the Financial
Covenants and (ii) the Administrative Agent shall have received a certificate of
a Financial Officer of the Company, in form and substance satisfactory to the
Administrative Agent, certifying as to each of the requirements set forth in
this clause (d); and

(b)    Section 6.08 is hereby amended by adding a new Section 6.08(e) to read in
its entirety to read as follows:

(e)    the Permitted JV may declare and pay dividends or other distributions in
accordance with the Permitted JV LLC Agreement and the Permitted JV Contribution
Agreement (including any non-ratable distributions to the extent expressly
provided therein).

2.20    Amendment to Section 6.09.  Each of Sections 6.09(i)-(j) is hereby
amended and restated in its entirety to read as follows:

(i)    the Company and any Subsidiary may make Investments so long as (i) both
before and immediately after giving effect to any such Investment, no Default
has occurred and is continuing or would result therefrom, (ii) immediately
before and after giving effect to such Investment, the Company shall be in pro
forma compliance with each of the Financial Covenants and (iii) the
Administrative Agent shall have received a certificate of a Financial Officer of
the Company, in form and substance satisfactory to the Administrative Agent,
certifying as to each of the requirements set forth in this clause (i); and





 

10

--------------------------------------------------------------------------------

 

 



(j)    Investments in the Permitted JV (i) in existence on the Fourth Amendment
Effective Date pursuant to the terms of the Permitted JV Contribution Agreement,
the Permitted JV MEPU Conveyance and the Permitted JV Units Conveyance and (ii)
made after the Fourth Amendment Effective Date pursuant to and in accordance
with the Permitted JV LLC Agreement.

﻿

2.21    Amendment to Section 6.10(b).  Section 6.10(b) is hereby amended and
restated in its entirety to read as follows:

(b)    the Company and any Subsidiary may Redeem Junior Indebtedness so long as
(i) both before and immediately after giving effect to such Redemption, no
Default has occurred and is continuing or would result therefrom, (ii)
immediately before and after giving effect to such Redemption, the Company shall
be in pro forma compliance with each of the Financial Covenants and (iii) the
Administrative Agent shall have received a certificate of a Financial Officer of
the Company, in form and substance satisfactory to the Administrative Agent,
certifying as to each of the requirements set forth in this clause (b).

2.22Amendments to Section 6.11. 

(a)    Section 6.11(a) is hereby amended by deleting the phrase “so long as the
Collateral Trigger Event has not occurred on or prior to the date of such
Disposition,”.

(b)    Section 6.11(e) is hereby amended by deleting the phrase “so long as the
Collateral Trigger Event has not occurred on or prior to the date of such
Disposition,”.

(c)    Section 6.11(f) is hereby amended by (i) deleting the phrase “the
Collateral Trigger Event has not occurred on or prior to the date of such
Disposition and” and (ii) deleting the word “and” at the end thereof.

(d)    Section 6.11 is hereby amended by (i) replacing the period at the end of
Section 6.11(g) with “; and” and (ii) adding a new Section 6.11(h) to read in
its entirety as follows:

(h)    the Disposition of the “MEPU Assets”, the “Medusa Spar Units” and the
“MEPU Cash Contribution” (as each such term is defined in the Permitted JV
Contribution Agreement) by Expro-USA to the Permitted JV pursuant to and in
accordance with the terms of the Permitted JV Contribution Agreement, and
Dispositions of Property by the Permitted JV permitted to be made without
“Mutual Consent of the Board” (as defined in the Permitted JV LLC Agreement)
pursuant to Section 5.6(b) of the Permitted JV LLC Agreement.





 

11

--------------------------------------------------------------------------------

 

 



2.23Amendment to Section 6.13(b).  Section 6.13(b) is hereby amended and
restated in its entirety to read as follows:

(b)    From and after the 30th day after the Availability Date (or, if earlier,
the date of the initial delivery to the Administrative Agent of Schedule 5.14 to
this Agreement), without the prior written consent of the Administrative Agent,
the Company will not, and will not permit any Subsidiary to, open or otherwise
establish or maintain, or deposit, credit or otherwise transfer any Cash
Receipts, securities, financial assets or any other property into, any Deposit
Account, Securities Account or Commodity Account (other than any Excluded DDA)
other than Deposit Accounts, Securities Accounts and Commodity Accounts listed
on Schedule 5.14, which is maintained with the Administrative Agent or a Lender
or another financial institution reasonably acceptable to the Administrative
Agent.

2.24    Amendment to Section 6.14.  Section 6.14 is hereby amended by deleting
clause (c) thereof in its entirety.

2.25    Amendment to Article VI.  Article VI is hereby amended by adding a new
Section 6.15 to read in its entirety as follows:

Section 6.15    Amendment to Permitted JV Agreements.  The Company will not, and
will not permit any of its Subsidiaries to, amend, modify or supplement (or
permit to be amended, modified or supplemented), or enter into any agreement
that has the effect of amending, modifying or supplementing any Permitted JV
Agreement in a manner that would be adverse to the Lenders in any material
respect.

2.26    Amendment to Section 7.01(m).  Section 7.10(m) is hereby amended and
restated in its entirety to read as follows:

(m)    the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against any
Borrower or any Guarantor party thereto or shall be repudiated by any of them,
or any Borrower or any Guarantor or any of their respective Affiliates shall so
state in writing; or

2.27    Amendments to Article IX. 

(a)    The third-to-last paragraph of Article IX is hereby amended and restated
in its entirety to read as follows:

Each Lender and each Issuing Bank hereby authorizes the Administrative Agent to
release any Guarantor from the Guaranty Agreement to which it is a party
pursuant to the terms thereof.





 

12

--------------------------------------------------------------------------------

 

 



(b)    The last paragraph of Article IX is hereby deleted in its entirety.

2.28    Amendment to Exhibits.  Each of Exhibits E-2, E-3 and E-4 is hereby
deleted in its entirety.

Section 3.    Conditions Precedent.  This Fourth Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02 of the Credit Agreement) (the
“Fourth Amendment Effective Date”):

3.1    The Administrative Agent, the Lenders and the Lead Arrangers shall have
received all fees and other amounts due and payable to each such Person
(including, without limitation, the fees and expenses of Paul Hastings LLP, as
counsel to the Administrative Agent) on or prior to the Fourth Amendment
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrowers
pursuant to the Credit Agreement.

3.2    The Administrative Agent shall have received from the Required Lenders
and the Obligors, counterparts (in such number as may be requested by the
Administrative Agent) of this Fourth Amendment signed on behalf of such Persons.

3.3    The Closing (as defined in the Permitted JV Contribution Agreement) shall
have occurred, or shall occur substantially concurrently with the Fourth
Amendment Effective Date, in accordance with the terms of the Permitted JV
Contribution Agreement.  The Permitted JV Contribution Agreement (including the
exhibits and schedules attached thereto) shall not have been modified, amended,
supplemented or waived, and no consent shall have been granted thereunder, in
each case in a manner that is materially adverse to the Lenders. 

3.4    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Company certifying that (i) attached thereto is a
true, complete and correct copy of each of the Permitted JV Agreements, (ii)
each of such Permitted JV Agreements is in full force and effect and (iii)
except as attached thereto, no such Permitted JV Agreement has been amended,
modified or supplemented.

3.5    No Default shall have occurred and be continuing, after giving effect to
the terms of this Fourth Amendment.

3.6    The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

The Administrative Agent is hereby authorized and directed to declare the
occurrence of the Fourth Amendment Effective Date when it has received documents
confirming compliance with the conditions set forth in this Section 4 or the
waiver of such conditions as agreed to by the Lenders pursuant to Section
10.02(b) of the Credit Agreement.  Such declaration shall be final, conclusive
and binding upon all parties to this Fourth Amendment for all purposes.  For
purposes of determining compliance with the conditions specified in this Section
4, each Lender shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed Fourth Amendment Effective Date specifying its objection
thereto.





 

13

--------------------------------------------------------------------------------

 

 



Section 4.    Miscellaneous.

4.1    Confirmation.  The provisions of the Credit Agreement, as amended by this
Fourth Amendment, shall remain in full force and effect following the
effectiveness of this Fourth Amendment.

4.2    Ratification and Affirmation; Representations and Warranties.  Each
Borrower and each Guarantor (each, an “Obligor”) hereby: (a) acknowledges the
terms of this Fourth Amendment; (b) acknowledges, ratifies and affirms its
obligations and continued liability under, the Credit Agreement and the other
Loan Documents to which it is party and agrees that the Credit Agreement remains
in full force and effect, except as expressly amended hereby, after giving
effect to the amendments contained herein; (c) agrees that the terms
“Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and
words of similar import, as used in the Credit Agreement, shall, unless the
context otherwise requires, refer to the Credit Agreement, as amended hereby,
and the term “Credit Agreement” as used in the other Loan Documents shall mean
the Credit Agreement, as amended hereby and (d) represents and warrants to the
Lenders that as of the date hereof, after giving effect to the terms of this
Fourth Amendment: (i) all of the representations and warranties contained in the
Credit Agreement are true and correct, unless such representations and
warranties are stated to relate to a specific earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
earlier date and (ii) no Default has occurred and is continuing.

4.3    Counterparts.  This Fourth Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Fourth Amendment by telecopy, emailed pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Fourth Amendment.

4.4    No Oral Agreement.  This Fourth Amendment, the Credit Agreement and the
other Loan Documents executed in connection herewith and therewith represent the
final agreement AMONG the parties and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties.  There are
no oral agreements between the parties.

4.5    GOVERNING LAW.  THIS FOURTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND EACH BORROWER HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE





 

14

--------------------------------------------------------------------------------

 

 



COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THE CREDIT AGREEMENT OR THIS FOURTH AMENDMENT, OR FOR THE RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THE CREDIT AGREEMENT OR THIS FOURTH AMENDMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THE CREDIT AGREEMENT OR THIS
FOURTH AMENDMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

4.6    Successors and Assigns. This Fourth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

4.7    Loan Document.  This Fourth Amendment is a “Loan Document” as defined and
described in the Credit Agreement, and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

4.8    Severability. Any provision of this Fourth Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

[SIGNATURES BEGIN NEXT PAGE]

 

 

15

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed as of the date first written above.

﻿

﻿

 

 

﻿

BORROWERS:

 

 

 

﻿

MURPHY OIL CORPORATION

 

 

 

 

 

 

﻿

By:

 

﻿

Name:

John B Gardner

﻿

Title:

Vice President and Treasurer

 

 

 

 

 

 

﻿

MURPHY EXPLORATION & PRODUCTION COMPANY – INTERNATIONAL

 

 

 

 

 

 

﻿

By:

 

﻿

Name:

John B Gardner

﻿

Title:

Vice President and Treasurer

 

 

 

 

 

 

﻿

MURPHY OIL COMPANY LTD.

 

 

 

 

 

 

﻿

By:

 

﻿

Name:

John B Gardner

﻿

Title:

Vice President and Treasurer

 

 

 

﻿

GUARANTORS:

 

 

 

﻿

MURPHY EXPLORATION & PRODUCTION COMPANY

 

 

 

 

 

 

﻿

By:

 

﻿

Name:

John B Gardner

﻿

Title:

Vice President and Treasurer

 

 

 

﻿

MURPHY EXPLORATION & PRODUCTION COMPANY – USA

 

 

 

 

 

 

﻿

By:

 

﻿

Name:

John B Gardner

﻿

Title:

Vice President and Treasurer

﻿





[SIGNATURE PAGE TO MURPHY OIL FOURTH AMENDMENT]

 

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

 

﻿

 

JPMORGAN CHASE BANK,  N.A., as Administrative Agent, Issuing Bank and Lender

 

 

 

 

 

 

 

 

 

 

 

 

﻿

 

By:

 

﻿

 

Name:

Jeffrey C. Miller

﻿

 

Title:

Vice President

﻿





[SIGNATURE PAGE TO MURPHY OIL FOURTH AMENDMENT]

 

--------------------------------------------------------------------------------

 

 



﻿

c

 

 

 

﻿

 

BANK OF AMERICA,  N.A., as Issuing Bank and Lender

  

 

 

 

 

 

 

 

 

 

 

 

﻿

 

By:

 

﻿

 

Name:

 

﻿

 

Title:

 

﻿





[SIGNATURE PAGE TO MURPHY OIL FOURTH AMENDMENT]

 

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

﻿

WELLS FARGO BANK,  NATIONAL ASSOCIATION, as Issuing Bank and Lender

 

 

 

 

 

 

 

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿





[SIGNATURE PAGE TO MURPHY OIL FOURTH AMENDMENT]

 

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

﻿

DNB CAPITAL LLC, as Lender

 

 

 

 

 

 

 

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

  

 

 

 

 

 

 

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

﻿

﻿

﻿

 

 

﻿

DNB BANK ASA,  NEW YORK BRANCH as Issuing Bank

 

 

 

 

 

 

 

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

 

 

 

 

 

 

 

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿





[SIGNATURE PAGE TO MURPHY OIL FOURTH AMENDMENT]

 

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

﻿

THE BANK OF TOKYO-MITSUBISHI UFJ LTD , as Issuing Bank and Lender

 

 

 

 

 

 

 

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿





[SIGNATURE PAGE TO MURPHY OIL FOURTH AMENDMENT]

 

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

﻿

THE BANK OF NOVA SCOTIA, as Issuing Bank and Lender

 

 

 

 

 

 

 

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿





[SIGNATURE PAGE TO MURPHY OIL FOURTH AMENDMENT]

 

--------------------------------------------------------------------------------

 

 



﻿

 

 

﻿

EXPORT DEVELOPMENT CANADA, as Lender

 

 

 

 

 

 

 

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

﻿

﻿

﻿

﻿





[SIGNATURE PAGE TO MURPHY OIL FOURTH AMENDMENT]

 

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

﻿

ABN AMRO CAPITAL USA LLC, as Lender

 

 

 

 

 

 

 

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿





[SIGNATURE PAGE TO MURPHY OIL FOURTH AMENDMENT]

 

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

﻿

CAPITAL ONE, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

 

 

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿





[SIGNATURE PAGE TO MURPHY OIL FOURTH AMENDMENT]

 

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

﻿

REGIONS BANK, as Lender

 

 

 

 

 

 

 

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿





[SIGNATURE PAGE TO MURPHY OIL FOURTH AMENDMENT]

 

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

﻿

GOLDMAN SACHS BANK USA, as Lender

 

 

 

 

 

 

 

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿





[SIGNATURE PAGE TO MURPHY OIL FOURTH AMENDMENT]

 

--------------------------------------------------------------------------------

 

 



﻿

﻿

﻿

 

 

﻿

BANCORPSOUTH BANK, as Lender

 

 

 

 

 

 

 

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 





[SIGNATURE PAGE TO MURPHY OIL FOURTH AMENDMENT]

 

--------------------------------------------------------------------------------

 

 



﻿

 

 

﻿

HANCOCK WHITNEY BANK, as Lender

 

 

 

 

 

 

 

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿





[SIGNATURE PAGE TO MURPHY OIL FOURTH AMENDMENT]

 

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

﻿

SIMMONS BANK, as Lender

 

 

 

 

 

 

 

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿





[SIGNATURE PAGE TO MURPHY OIL FOURTH AMENDMENT]

 

--------------------------------------------------------------------------------

 

 



﻿

 

 

 

STANDARD CHARTERED BANK, as Lender

 

 

 

 

 

 

 

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿



[SIGNATURE PAGE TO MURPHY OIL FOURTH AMENDMENT]

 

--------------------------------------------------------------------------------